DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 8 and 17 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what values are included in the claimed diameters “approximately 0.375 inches” and “approximately 0.25 inches). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingboe (US 2002/0085952) in view of Viitala (US 4,643,713) and Grande (US 4,240,294). 
With respect to Claims 1-4 and 7, Ellingboe teaches a flow loop (Figure 3B; see the loop-shaped flow path defined by venous entry module 108, venous reservoir 106, tubing 110, pump 31, oxygenator 112, tubing 116, and bypass line 125) that is capable of evaluating blood behavior (via pressure sensor 84 and/or bubble sensor 114) when flowing through a medical device, the flow loop comprising: 
the medical device (pump 31 and/or oxygenator 112);
a blood reservoir 106 configured to contain a volume of blood and to supply blood from the volume of blood to the medical device [0184-0199];
a plurality of tubing sections (tubing 110, 116 and other tubing sections defined on the loop-shaped flowpath); and
a flow diverter (the inlet to the blood reservoir) coupled in flow communication between the plurality of tubing sections and the blood reservoir.  See Figure 3B and [0184-0199].
Ellingboe teaches the device substantially as claimed, wherein least one sensor device (bubble sensor 114 and/or pressure sensor 84) on the tubing between the reservoir and the medical device (pump 31 and/or oxygenator 112).  Ellingboe, however, does not specifically teach that the tubing comprises a plurality of tubing sections comprising different diameters. 
Grande teaches a flow sensing device (Figure 1) comprising a plurality of tubing sections (first section adjacent the inlet, a second section “I” having a smaller diameter, a third section adjacent the outlet, a fourth section “II,” and a fifth section “III.”).  Specifically, the second tubing section is between the first and third tubing sections and comprises a smaller diameter than the first and third tubing sections (as per Claim 2), a first tubing adaptor is between the first and second tubing sections to transition between the first and second diameters (Claim 3), and a second tubing adapter is between the second and third tubing sections to transition between the second and third diameters (Claim 4). Specifically, Grande’s tubing arrangement functions as a flow probe for measuring flow rate of fluid through the tubing ( as per Claim 7; see Abstract).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Ellingboe’s flow loop to have a flow sensor in line with the pressure sensor and bubble sensor, as suggested by Grande, in order to provide an additional well-known means for measuring parameters of the blood flow within the line.  
Ellingboe also does not specifically teach that the tubing comprises a flow diverter having an outlet that is configured to be positioned below the surface of blood in the reservoir. 
	Viitala teaches a venous reservoir for the removal of air for blood, wherein the blood inlet and outlet are both positioned below the blood level of the reservoir (Figure 2).  Specifically, the inlet comprises a flow diverter 42 that is configured to divert blood parallel to the diverter.  This arrangement causes blood to expand rapidly upon entry into the reservoir, thereby causing a sharp decrease in blood velocity and providing buoyancy to air in the blood, causing bubbles to rise to the top of the container while blood is directed toward the exit (Figure 2; Column 3, Lines 31-42).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Ellingboe’s venous reservoir to have a flow diverter at the inlet thereof and positioned below the blood level, as suggested by Viitala, in order provide means for separating air bubbles from the blood and allowing them to rise to the top of the reservoir. 

With respect to Claim 5, Ellingboe teaches the use of barbed connectors to connect elements of the system to the tubing sections (paragraph [0105], Figures 5A-5B), but is silent as to the connection of the medical device to the first tubing section.  However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to also use barbs to connect to the medical device to the first tubing section, as suggested by Ellingboe, in order to provide a well-known means for connecting flexible polymeric tubing to elements of a blood treatment system.  
With respect to Claim 8, Ellingboe, Grande, and Viitala do not specifically teach that the first and second diameters of tubing are approximately 0.375 inches and 0.25 inches, respectively.  However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, a skilled artisan would have recognized that changing the relative sizes of the tubing segments would change the relative flow resistance between them.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the device of Ellingboe, Grande, and Viitala to have tubing sections with a diameter of .375 inches and 0.25 inches, or any other diameter that is considered desirable or expedient, because a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.
With respect to Claim 9, Ellingboe teaches that the system moves blood and other fluids through a plurality of flexible polymeric tubing lines, as is commonplace in the art.  See Paragraphs [0013-0021].

Allowable Subject Matter
Claims 10-16 and 18-20 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 6, the prior art does not teach or suggest the claimed flow loop wherein the medical device is a left ventricular assist device.  It is unclear why one of ordinary skill in the art would have used the claimed device with an LVAD because LVADs are designed to create a flow circuit with the patient’s heart.  It is unclear why an LVAD would be used to form a loop that includes a reservoir, the LVAD, a plurality of tubing segments of different diameters, and a flow diverter that feeds back into the reservoir below the blood level.
With respect to Claims 10-20, the prior art does not teach or suggest a blood behavior evaluation system comprising a plurality of heat exchangers and a plurality of the flow loops of Claim 1. Blood recirculation devices are generally known in the art, but it is unclear why one of ordinary skill in the art would have been motivated to provide a plurality of these devices with a plurality of heat exchangers in a blood behavior evaluation system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Menon (US 2020/0246526) teaches a blood pumping apparatus comprising a plurality of tubing sections and a device that is configured to provide a reservoir of blood.
Najar (US 2017/0224894) teaches a blood pump comprising tubing sections of varying diameter.
Halvorsen et al. (US 2017/0049945) teaches an LVAD device and means for monitoring motion of its pump. 
Phillips et al. (US 2007/0213690) teaches a blood pumping apparatus comprising a plurality of conduits and a reservoir (Figure 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781